NOTE: This disposition is nonprecedential

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                   ANGELA HILL,
                  Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2012-7025
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-4211, Judge William P.
Greene, Jr.
             __________________________

                 Decided: April 9, 2012
              ___________________________

   ANGELA HILL, of Shreveport, Louisiana, pro se

    ARMANDO A. RODRIGUEZ-FEO, Trial Attorney, Com-
mercial Litigation Branch, Civil Division, United States
Department of Justice, for appellee. With him on the
brief were TONY WEST, Assistant Attorney General,
JEANNE E. DAVIDSON, Director, and CLAUDIA BURKE,
Assistant Director. Of counsel on the brief was MICHAEL
HILL   v. DVA                                             2


J. TIMINSKI, Deputy Assistant General Counsel, Depart-
ment of Veterans Affairs, of Washington DC. Of counsel
was BRIAN D. GRIFFIN, Attorney, Department of Veterans
Affairs.
              __________________________

   Before DYK, O’MALLEY, and REYNA, Circuit Judges.
PER CURIAM.
    Angela Hill (“Hill”) appeals from a judgment of the
U.S. Court of Appeals for Veterans Claims (“Veterans
Court”). The Veterans Court affirmed a Board of Veter-
ans’ Appeals (“Board”) decision denying an earlier effec-
tive date for death pension benefits. Hill v. Shinseki, No.
10-4211, 2011 WL 3759672 (Vet. App. Aug. 26, 2011). We
dismiss.
                       BACKGROUND
     Hill filed a claim for death pension benefits in Sep-
tember 2001, after the death of her husband, a veteran. A
Veterans Affairs regional office (“RO”) denied her claim in
December 2001 because her income exceeded the maxi-
mum for receiving a death pension benefit. Hill did not
file an appeal with respect to the December 2001 decision
within the period for appeal. In January 2002, Hill filed
an application for burial benefits, but this application did
not express dissatisfaction with the December 2001
decision.
    On July 20, 2007, Hill sought to reopen her claim for
death pension benefits. In December 2008, the RO
awarded her benefits, effective July 20, 2007. Hill ap-
pealed to the Board, seeking an effective date of Septem-
ber 2001 based on her original claim. The Board denied
an earlier effective date because Hill had neither ap-
pealed the RO’s December 2001 decision nor claimed that
3                                                HILL   v. DVA


it was based on clear and unmistakable error (“CUE”).
The Veterans Court affirmed, agreeing that the only
correspondence submitted by Hill between the December
2001 decision and her July 2007 application was her
January 2002 application for burial benefits, which could
not be construed as a notice of disagreement with the
December 2001 decision. Hill, 2011 WL 3759672, at *1.
Hill timely appealed to this court.
                       DISCUSSION
    Under 38 U.S.C. § 7292(c), our jurisdiction to review
Veterans Court decisions is limited to “challenge[s] to the
validity of any statute or regulation or any interpretation
thereof.” We may not review “(A) a challenge to a factual
determination, or (B) a challenge to a law or regulation as
applied to the facts of a particular case” unless the appeal
“presents a constitutional issue.” Id. § 7292(d)(2); see
Guillory v. Shinseki, 603 F.3d 981, 986 (Fed. Cir. 2010).
    Hill does not challenge the validity or interpretation
of any statute or regulation. The only issue on appeal is
the effective date for her death pension benefits. The
effective date of an award “shall not be earlier than the
date of receipt of application therefor.”         38 U.S.C.
§ 5110(a). Because Hill did not file a notice of disagree-
ment with the RO’s December 2001 decision within one
year, that decision became final. See 38 U.S.C. § 7105(c).
Hill’s current claim was received on July 20, 2007, and
she did not allege CUE in the December 2001 decision, so
she was awarded death pension benefits with the effective
date of July 20, 2007. The effective date of a claim is a
question of fact that is beyond our jurisdiction. See Butler
v. Shinseki, 603 F.3d 922, 926 (Fed. Cir. 2010). Because
this court is without jurisdiction, we dismiss.
HILL   v. DVA           4


                COSTS
   No costs.